 

Exhibit 10.17

 



Execution Copy

 

AMENDED AND RESTATED SEVERANCE AGREEMENT

 

AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”), dated as of
December 21, 2015 (the “Effective Date”), by and between TheStreet, Inc., a
Delaware corporation (the “Company” or “TheStreet”), and Elisabeth E. DeMarse
(“DeMarse” or “you”). For purposes of this Agreement, each of DeMarse and the
Company referred to as a “Party” and collectively referred to as the “Parties.”

 

WHEREAS, the Company and DeMarse previously entered into a Severance Agreement
dated March 7, 2012 (the “Prior Severance Agreement”), which set forth the terms
and conditions under which DeMarse would be entitled to severance benefits (the
“Severance Benefits”);

 

WHEREAS, the Parties desire to amend and restate the Prior Severance Agreement
and replace it in its entirety with this Agreement, which will reflect the new
terms and conditions under which DeMarse will be entitled to Severance Benefits;
and

 

WHEREAS, DeMarse agrees she will continue to be bound by the restrictive
covenants set forth in any Stock-Based Award Agreements (as defined below).

 

NOW THEREFORE, the Parties hereto agree as follows:

 

Section 1. Severance Benefits.

 

(a)          General Severance. In the event that the Company (or Successor (as
defined below), if applicable) terminates DeMarse’s employment with the Company
(or Successor, if applicable) without Cause, as defined below (the date of such
termination, the “Termination Date”), then, subject to compliance with the
restrictive covenants in Section 3 and execution of the Release set forth in
Section 16:

 

(i)the Company (or Successor, if applicable) shall (A) pay DeMarse an amount
equal to twenty-four (24) months of DeMarse’s base salary (at the annual rate in
effect immediately prior to termination, but in no event less DeMarse’s current
annual rate of $480,000); (B) a lump sum payment equal to (x) DeMarse’s base
salary (at the annual rate in effect immediately prior to termination, but in no
event less DeMarse’s current annual rate of $480,000) multiplied by (y) thirty
percent (30%); and (C) pay on DeMarse’s behalf (for a period of eighteen (18)
months or such lesser period as DeMarse may elect) the full cost of premiums for
continuation of any benefits that DeMarse is eligible under COBRA to elect to
(and does elect to) continue (unless doing so would violate any
anti-discrimination provision or other legal requirement applicable to the
Company or to any of the Company’s health plans, in which event the Company and
you shall agree in good faith on the terms of an alternative arrangement
pursuant to which the Company would provide you with substantially similar
economic value); and

 

1 

 

 

Execution Copy

 

(ii)for purposes of determining the number of vested (and, in the case of stock
options and stock appreciation rights, exercisable) shares of restricted stock,
restricted stock units, stock options, stock appreciation rights or other
stock-based awards under each stock-based award agreement outstanding on the
Termination Date between the Parties (the “Stock-Based Award Agreements”) then,
(X) DeMarse shall be treated on the Termination Date as if her full-time
employment with the Company had continued through the first (1st) anniversary of
the Termination Date (the “First Anniversary”) and been terminated by the
Company without Cause (as defined in each Stock-Based Award Agreement for the
purposes of such agreement) immediately thereafter and (Y) the vesting of any
shares of restricted stock, restricted stock units, stock options, stock
appreciation rights or other stock-based awards under the Stock-Based Award
Agreements that would not have vested (or, in the case of stock options and
stock appreciation rights, become exercisable) had DeMarse remained in
employment through the First Anniversary shall be suspended and such shares of
restricted stock, restricted stock units, stock options, stock appreciation
rights or other stock-based awards shall be automatically forfeited and expire
on the six (6) month anniversary of the Termination Date (the “Six-Month
Anniversary”) unless a definitive agreement, tender offer or a letter of intent
respecting a Change of Control (as defined in the Company’s Amended and Restated
2007 Performance Incentive Plan) transaction involving the Company (a “Change of
Control Agreement”) is entered into or received (as the case may be) by the
Company subsequent to the date of this Agreement but prior to the Six-Month
Anniversary, in which case such shares of restricted stock, restricted stock
units, stock options, stock appreciation rights or other stock-based awards
shall be automatically forfeited and expire on the First Anniversary unless a
Change of Control as contemplated by the Change in Control Agreement is
consummated by the First Anniversary in which case such shares of restricted
stock, restricted stock units, stock options, stock appreciation rights or other
stock-based awards shall immediately vest (and in the case of stock options or
stock appreciation rights become immediately exercisable) upon the consummation
of the Change of Control. Nothing contained herein is intended to adversely
affect any of DeMarse’s rights under the Stock-Based Award Agreements.

 

For purposes of this Agreement, “Successor” shall mean any person or entity that
acquires all or substantially all of the Company’s assets or into which the
Company is merged or combined with the Company ceasing to exist (or the
successor to any such entity, whether by merger, assignment or otherwise).

 

For purposes of this Letter, “Cause” shall have the meaning attributed to it in
the award agreements evidencing the options to purchase common stock of the
Company granted to you on March 7, 2012 (the “Option Agreements”).

 

(b)          Payment of Benefits. If DeMarse becomes entitled to a payment under
Section 1(a)(i)(A), the Company (or Successor, if applicable) shall pay DeMarse
the applicable amount in a lump sum within thirty (30) days of DeMarse’s
becoming entitled to such payment.

 

2 

 

 

Execution Copy

 

Section 2. Parachute Payment Limitation.

 

Anything in this Agreement or the Option Agreements to the contrary
notwithstanding, in the event that:

 

(a)          the aggregate payments or benefits to be made or distributed by the
Company or its affiliates to or for the benefit of DeMarse (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) which are deemed to be parachute payments as defined in Internal
Revenue Code (“Code”) Section 280G or any successor thereto (the “Change of
Control Benefits”) would be deemed to include an “excess parachute payment”
under Code Section 280G; and

 

(b)          if such Change of Control Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times DeMarse’s “base amount,” as determined in
accordance with Code Section 280G and the Non-Triggering Amount less the product
of the marginal rate of any applicable state and federal income tax times the
Non-Triggering Amount would be greater than the aggregate value of the Change of
Control Benefits (without such reduction) minus (x) the amount of tax required
to be paid by DeMarse thereon by Code Section 4999 and further minus (y) the
product of the Change of Control Benefits times the marginal rate of any
applicable state and federal income tax, then the Change of Control Benefits
shall be reduced to the Non-Triggering Amount. Any reduction made pursuant to
this Section 2(b) shall be made in accordance with the following order of
priority: (i) stock options whose exercise price exceeds the fair market value
of the optioned stock (“Underwater Options”), (ii) Full Credit Payments (as
defined below) that are payable in cash, (iii) non-cash Full Credit Payments
that are taxable, (iv) non-cash Full Credit Payments that are not taxable, (v)
Partial Credit Payments (as defined below) and (vi) non-cash employee welfare
benefits. In each case, reductions shall be made in reverse chronological order
such that the payment or benefit owed on the latest date following the
occurrence of the event triggering the excise tax will be the first payment or
benefit to be reduced (with reductions made pro-rata in the event payments or
benefits are owed at the same time). “Full Credit Payment” means a payment,
distribution or benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, that if reduced in value
by one dollar reduces the amount of the parachute payment (as defined in Code
Section 280G) by one dollar, determined as if such payment, distribution or
benefit had been paid or distributed on the date of the event triggering the
excise tax. “Partial Credit Payment” means any payment, distribution or benefit
that is not a Full Credit Payment. In no event shall DeMarse have any discretion
with respect to the ordering of payment reductions.

 

Section 3. Certain Covenants.

 

In partial consideration for the right to receive the benefits described in
Section 1, DeMarse agrees as follows. For avoidance of doubt, the covenants set
forth below are independent of the covenants set forth in the Option Agreements
and any covenants that may be set forth in any subsequent written agreements
between the Parties:

 

3 

 

 

Execution Copy

 

(a)          Non-competition. During her employment by the Company or any
subsidiary and through the end of one (1) year after the cessation of her
employment with the Company or any subsidiary, DeMarse will not engage in a
Competitive Activity (as defined below) with the Company or any of its
subsidiaries. As used herein, “Competitive Activity” means DeMarse’s service as
a director, officer, employee, principal, agent, stockholder, member, owner or
partner of, or DeMarse permitting her name to be used in connection with the
activities of, any other business or organization anywhere in the United States,
or in any other geographic area in which the Company or any of its subsidiaries
operates or with respect to which the Company provides financial news and
commentary coverage (or from which such other business or organization provides
financial news and commentary coverage of the United States), which engages in a
business that competes with any business in which the Company or any subsidiary
is engaged (a “Competing Business”); provided, however, that, notwithstanding
the foregoing, it shall not be a Competitive Activity for DeMarse to (i) become
the registered or beneficial owner of up to three percent (3%) of any class of
capital stock of a competing corporation registered under the Securities
Exchange Act of 1934, as amended, provided that DeMarse does not otherwise
participate in the business of such corporation or (ii) work in a
non-competitive business of a company which is carrying on a Competing Business,
the revenues of which represent less than twenty percent (20%) of the
consolidated revenues of that company, or, as a result thereof, owning
compensatory equity in that company.

 

(b)          Non-solicitation of Employees. During her employment by the Company
or any subsidiary and through the end of one (1) year after the cessation of her
employment with the Company or any subsidiary, DeMarse will not solicit for
employment or hire, in any business enterprise or activity, any employee of the
Company or any subsidiary who was employed by the Company or a subsidiary during
DeMarse’s period of employment by the Company or a subsidiary; provided that (a)
the foregoing shall not be violated by any general advertising not targeted at
any Company or subsidiary employees nor by DeMarse serving as a reference upon
request, and (b) DeMarse may solicit and hire any one or more former employees
of the Company or its subsidiaries who had ceased being such an employee for a
period of at least six (6) months prior to any such solicitation or hiring.

 

(c)          Non-solicitation of Clients and Vendors. During her employment by
the Company or any subsidiary and through the end of one (1) year after the
cessation of her employment with the Company or any subsidiary, DeMarse will not
solicit, in any business enterprise or activity, any client, customer, licensee,
licensor, third-party service provider or vendor (a “Business Relation”) of the
Company or any subsidiary who was a Business Relation of the Company or any
subsidiary during DeMarse’s period of employment by the Company or any
subsidiary to (i) cease being a Business Relation of the Company or any
subsidiary or (ii) become a Business Relation of a Competing Business unless
(without you having solicited such third party to cease such relationship) such
third party ceased being a Business Relation of the Company or any subsidiary
for a period of at least six (6) months prior to such solicitation.

 

(d)          Non-Disparagement. DeMarse agrees not to disparage the Company or
to do anything in a manner likely to portray the Company, its products or
personnel in a negative light or that might injure the Company’s business or
affairs. This would include, but is not limited to, disparaging remarks about
the Company as well as its shareholders, officers, directors, employees, agents,
advisors, partners, affiliates, consultants, products, services, formulae,
business practices, corporate structure or organization, and marketing methods.
The Company (limited to its officers and directors) agrees that it will not
make, at any time, directly or indirectly, any oral or written public statements
that are disparaging of Executive.

 

4 

 

 

Execution Copy

 

(e)          The parties acknowledge that the restrictions contained in this
Section 3 are a reasonable and necessary protection of the immediate interests
of the Company, and any violation of these restrictions could cause substantial
injury to the Company and that the Company would not have entered into this
Agreement, without receiving the additional consideration offered by DeMarse in
binding herself to these restrictions. In the event of a breach or threatened
breach by DeMarse of any of these restrictions, the Company (i) immediately
cease all future payments under Section 2 above and (ii) shall be entitled to
apply to any court of competent jurisdiction for an injunction restraining
DeMarse from such breach or threatened breach; provided, however, that the right
to apply for an injunction shall not be construed as prohibiting the Company
from pursuing any other available remedies for such breach or threatened breach,
including, without limitation, recovery of any payments made pursuant to Section
2 hereof prior to such breach.

 

Section 4. Notices.

 

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express or
personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, Compensation Committee Chair, TheStreet, Inc., 14 Wall Street, 15th
Floor, New York, NY 10005, or, in the case of DeMarse, at her principal
residence address as then reflected on the records of the Company or such other
address as such party may hereafter specify by notice to the other party hereto.
Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day after sent by overnight delivery service for next
business day delivery or on the fifth business day after sent by registered or
certified mail.

 

Section 5. Representations.

 

The Company hereby represents and warrants that the execution and delivery of
this Agreement and the performance by the Company of its obligations hereunder
have been duly authorized by all necessary corporate action of the Company.

 

Section 6. Amendment.

 

This Agreement may be amended only by a written agreement signed by the Parties
hereto.

 

Section 7. Binding Effect.

 

The rights and duties under this Agreement are not assignable by DeMarse other
than as a result of her death. None of DeMarse’s rights under this Agreement
shall be subject to any encumbrances or the claims of DeMarse’s creditors. This
Agreement shall be binding upon and inure to the benefit of the Company and any
successor organization which shall succeed to the Company by merger or
consolidation or operation of law, or by acquisition of all or substantially all
of the assets of the Company.

 

5 

 

 

Execution Copy

 

Section 8. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to contracts to be performed
wholly within the state and without regard to its conflict of laws provisions
that would defer to the laws of another jurisdiction.

 

Section 9. Severability.

 

If any provision of this Agreement shall for any reason be held invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Agreement shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Agreement invalid, illegal or unenforceable in any way.

 

Section 10. Execution in Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which shall constitute one and the same
instrument.

 

Section 11. Entire Agreement.

 

This Agreement, together with the Option Agreements, sets forth the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof and
thereof, including, without limitation, the Prior Severance Agreement.

 

Section 12. Titles and Headings.

 

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Agreement.

 

Section 13. Attorneys’ Fees and Costs. The Company will reimburse the Executive
for, or directly pay, the Executive’s reasonable attorneys’ fees incurred in
connection with the negotiations of this Agreement, up to a maximum of $5,000,
which such reimbursement or direct payment shall be treated as non-taxable to
the Executive as a working condition fringe benefit under Section 132(d) of the
Code.

 

6 

 

 

Execution Copy

 

Section 14. Consent to Jurisdiction.

 

The parties hereto each hereby irrevocably submit to the exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan, City
of New York in any action or proceeding to enforce the provisions of this
Agreement, and waives the defense of inconvenient forum to the maintenance of
any such action or proceeding.

 

Section 15. No Duty to Mitigate.

 

DeMarse shall have no duty to mitigate or have any off-set made against amounts
payable by the Company to DeMarse hereunder.

 

Section 16. Release.

 

As a condition to the obligation of the Company to make the payments provided
for in this Agreement and otherwise perform its obligations hereunder to DeMarse
upon termination of DeMarse’s employment (other than due to her death), DeMarse
or her legal representatives shall deliver to the Company a written release,
substantially in the form attached hereto as Exhibit A, and the time for
revocation of such release shall have expired, no later than thirty (30) days
following termination of DeMarse’s employment; provided, however, that such
release shall be enforceable only if the Company executes such release (for
avoidance of doubt, DeMarse’s time to revoke her signature shall be seven (7)
days from the date she executes the release, regardless of the timing of the
Company’s execution of the release).

 

Section 17. Section 409A.

 

(a) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to DeMarse, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation not exempt under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until DeMarse has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to DeMarse, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until DeMarse has a
“separation from service” within the meaning of Section 409A. For purposes of
this Agreement, “Section 409A” means Section 409A of the Internal Revenue Code
of 1986, as amended or any regulations or Treasury guidance promulgated
thereunder (“Section 409A”).

 

(b) Notwithstanding any provision of this Agreement to the contrary, if DeMarse
is a “specified employee” as determined by the Board or the Compensation
Committee of the Board in accordance with Section 409A, DeMarse shall not be
entitled to any Deferred Payments until the earlier of (i) the date which is six
(6) months and one (1) day after her termination of employment for any reason
other than death (except that during such six (6) month period DeMarse may
receive total payments from the Company that do not exceed the amount specified
in Treas. Reg. Section 1.409A-1(b)(9) or that constitute a short-term deferral
within the meaning of Section 409A), or (ii) the date of her death.

 

7 

 

 

Execution Copy

 

(c) The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. If any provision of this Agreement or of any award of
compensation, including equity compensation or benefits would cause DeMarse to
incur any additional tax or interest under Section 409A, the parties agree to
negotiate in good faith to reform such provision in such manner as to maintain,
to the maximum extent practicable, the original intent and economic terms of the
applicable provision without violating the provisions of Section 409A.

 

(d) To the extent that reimbursements or in-kind benefits under this Agreement
constitute non-exempt “nonqualified deferred compensation” for purposes of
Section 409A, (1) all reimbursements hereunder shall be made on or prior to the
last day of the calendar year following the calendar year in which the expense
was incurred by DeMarse, (2) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (3) the
amount of expenses eligible for reimbursement or in-kind benefits provided in
any calendar year shall not in any way affect the expenses eligible for
reimbursement or in-kind benefits to be provided, in any other calendar year.

 

(e) Notwithstanding any provision of this Agreement to the contrary, to the
extent any compensation or award which constitutes deferred compensation within
the meaning of Section 409A shall vest upon the occurrence of a Change of
Control and such Change of Control does not constitute a “change in the
ownership or effective control” or a “change in the ownership of a substantial
portion of the assets” of the Corporation within the meaning of Section 409A,
then notwithstanding such vesting, payment will be made to DeMarse on the
earliest of (i) DeMarse’s “separation from service” with the Company (determined
in accordance with Section 409A) or, if DeMarse is a specified employee within
the meaning of Section 409A, such later date as provided in paragraph (b) of
this Section 17, (ii) the date payment otherwise would have been made, or
(iii) DeMarse’s death.

 

[The remainder of this page is intentionally left blank]

  

8 

 

 

Execution Copy

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of December
___, 2015.

 

    Elisabeth DeMarse       THESTREET, INC.         By:     Name: Steve
Zacharias   Title: Chairman, Compensation Committee  

 

 

 

 

Execution Copy

 

EXHIBIT A

 

Form of Release

 

This Release (this “Release”) is entered into by Elisabeth E. DeMarse
(“DeMarse”) and TheStreet, Inc., a Delaware corporation (the “Company”),
effective as of [DATE] (the “Effective Date”).

 

In consideration of the promises set forth in the Amended and Restated Severance
Agreement between DeMarse and the Company, dated as of December [ ], 2015 (the
“Agreement”), DeMarse and the Company agree as follows:

 

1.          General Releases and Waivers of Claims.

 

(a)  DeMarse’s Release of Company. In consideration of the payments and benefits
provided to DeMarse under the Agreement and after consultation with counsel,
DeMarse on behalf of herself and each of her respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “DeMarse Parties”) hereby irrevocably and unconditionally release and
forever discharge the Company and its current and former subsidiaries and
affiliates and each of their respective current and former officers, employees,
directors, shareholders and agents (“Company Parties”) from any and all claims,
actions, causes of action, rights, judgments, fees and costs (including
attorneys’ fees), obligations, damages, demands, accountings or liabilities of
whatever kind or character (collectively, “Claims”), including, without
limitation, any Claims based upon contract, tort, or under any federal, state,
local or foreign law, that the DeMarse Parties may have, or in the future may
possess, arising out of any aspect of DeMarse’s employment relationship with and
service as an employee, officer, director or agent of the Company, or the
termination of such relationship or service, that occurred, existed or arose on
or prior to the date hereof; provided, however, that DeMarse does not release,
discharge or waive (i) any rights to payments and benefits provided under the
Agreement, (ii) any right DeMarse may have to enforce this Release or the
Agreement, (iii) DeMarse’s eligibility for indemnification in accordance with
the Company’s certificate of incorporation, bylaws or other corporate governance
document, any applicable insurance policy or any contract or provision to which
DeMarse is a party or as to which DeMarse otherwise is entitled to
indemnification benefits, with respect to any liability she incurred or might
incur as an employee, officer or director of the Company, (iv) any claims for
accrued, vested benefits under any employee benefit or pension plan of the
Company Parties subject to the terms and conditions of such plan and applicable
law including, without limitation, any such claims under COBRA or the Employee
Retirement Income Security Act of 1974, or (v) any rights under or in respect of
the Agreement for Grant of Non-Qualified Stock Options between DeMarse and the
Company, dated as of March 7, 2012 (the “Non-Qualified Option Agreement”), the
Agreement for Grant of Incentive Stock Option Pursuant to 2007 Performance
Incentive Plan between DeMarse and the Company, dated as of March 7, 2012 (the
“Incentive Option Agreement” and together with the Non-Qualified Option
Agreement, the “Option Agreements”) or any written agreements that may be
executed by the parties after the date of the Option Agreements (collectively,
the “Applicable Agreements”).

 

 

 

 

Execution Copy

 

(b) Executive’s Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to DeMarse under the Agreement, DeMarse on behalf
of herself and the other DeMarse Parties hereby unconditionally release and
forever discharge the Company Parties from any and all Claims that the DeMarse
Parties may have as of the date DeMarse signs this Release arising under the
Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”). By signing
this Release, DeMarse hereby acknowledges and confirms the following:
(i) DeMarse was advised by the Company in connection with her termination to
consult with an attorney of her choice prior to signing this Release and to have
such attorney explain to her the terms of this Release, including, without
limitation, the terms relating to her release of claims arising under ADEA, and
DeMarse has in fact consulted with an attorney; (ii) DeMarse was given a period
of not fewer than twenty-one (21) days to consider the terms of this Release and
to consult with an attorney of her choosing with respect thereto; and
(iii) DeMarse knowingly and voluntarily accepts the terms of this Release.
DeMarse also understands that she has seven (7) days following the date on which
she signs this Release within which to revoke the release contained in this
paragraph, by providing the Company a written notice of her revocation of the
release and waiver contained in this paragraph.

 

(c)  Company’s Release of Executive. The Company for itself and on behalf of the
Company Parties hereby irrevocably and unconditionally release and forever
discharge the DeMarse Parties from any and all Claims, including, without
limitation, any Claims based upon contract, tort, or under any federal, state,
local or foreign law, that the Company Parties may have, or in the future may
possess, arising out of any aspect of DeMarse’s employment relationship with and
service as an employee, officer, director or agent of the Company, or the
termination of such relationship or service, that occurred, existed or arose on
or prior to the date hereof, excepting (i) any Claim which would constitute or
result from conduct by DeMarse that constituted the basis for termination for
Cause under the Agreement or could be a crime of any kind, or (ii) rights
arising under or in respect of the Option Agreements. Anything to the contrary
notwithstanding in this Release, nothing herein shall release DeMarse or any
other DeMarse Party from any Claims based on any right the Company may have to
enforce this Release or the Agreement or any of the Applicable Agreements.

 

(d)  No Assignment. The parties represent and warrant that they have not
assigned any of the Claims being released under this Release.

 

2.          Proceedings. Neither DeMarse nor the Company have filed any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to DeMarse’s employment or
the termination thereof (each, individually, a “Proceeding”).

 

 

 

 

Execution Copy

 

3.          Remedies.

 

(a)  In the event DeMarse initiates or voluntarily participates in any
Proceeding involving any of the matters waived or released in this Release, or
if she fails to abide by any of the terms of this Release, or if she revokes the
ADEA release contained in Paragraph 1(b) of this Release within the seven
(7)-day period provided under Paragraph 1(b), the Company may, in addition to
any other remedies it may have, reclaim any amounts paid to her, and terminate
any benefits or payments that are due pursuant to the termination provisions of
the Agreement, without waiving the release granted herein. In addition, in the
event that DeMarse has failed to comply with Section 3 of the Agreement or with
Sections 11 and/or 12 of either or both of the Option Agreements (other than as
a result of an unintentional and immaterial disclosure of confidential
information), the Company may, in addition to any other remedies it may have, to
the extent permitted in the Agreement and the Option Agreements reclaim any
amounts paid to her pursuant to the Agreement or the Option Agreements, without
waiving the release granted herein. DeMarse acknowledges and agrees that the
remedy at law available to the Company for breach of any of her post-termination
obligations under the Agreement or any of the Applicable Agreements or her
obligations hereunder or thereunder would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, DeMarse acknowledges, consents and agrees that, in addition
to any other rights or remedies that the Company may have at law or in equity,
the Company shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining DeMarse from breaching her post-termination obligations under the
Agreement or any of the Applicable Agreements or her obligations hereunder or
thereunder. Such injunctive relief in any court shall be available to the
Company, in lieu of, or prior to or pending determination in, any arbitration
proceeding.

 

(b)  DeMarse understands that by entering into this Release she will be limiting
the availability of certain remedies that she may have against the Company and
limiting also her ability to pursue certain claims against the Company.

 

(c)  The Company acknowledges and agrees that the remedy at law available to
DeMarse for breach of any of its post-termination obligations under the
Agreement or any of the Applicable Agreements or its obligations hereunder or
thereunder would be inadequate and that damages flowing from such a breach may
not readily be susceptible to being measured in monetary terms. Accordingly, the
Company acknowledges, consents and agrees that, in addition to any other rights
or remedies that DeMarse may have at law or in equity, DeMarse shall be entitled
to seek a temporary restraining order or a preliminary or permanent injunction,
or both, without bond or other security, restraining the Company from breaching
its post-termination obligations under the Agreement or any of the Applicable
Agreements or its obligations hereunder or thereunder. Such injunctive relief in
any court shall be available to DeMarse, in lieu of, or prior to or pending
determination in, any arbitration proceeding.

 

(d)  The Company understands that by entering into this Release it will be
limiting the availability of certain remedies that it may have against DeMarse
and limiting also its ability to pursue certain claims against DeMarse.

 

4.          Severability Clause. In the event any provision or part of this
Release is found to be invalid or unenforceable, only that particular provision
or part so found, and not the entire Release, will be inoperative.

 

 

 

 

Execution Copy

 

5.          Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or DeMarse.

 

6.          Governing Law. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the New York applicable to contracts executed in
and to be performed in that State.

 

7.          Notices. All notices or communications hereunder shall be made in
accordance with Section 4 of the Agreement.

 

DEMARSE ACKNOWLEDGES THAT SHE HAS READ THIS RELEASE AND THAT SHE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT SHE HEREBY EXECUTES THE SAME
AND MAKES THIS RELEASE AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HER OWN FREE WILL.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Release as of
_______________.

 

        Elisabeth DeMarse             THESTREET, INC.             By:      
Name:       Title:    

 

 

 